DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/16/2019, 01/25/2019, 04/28/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Election/Restriction requirement
Applicant’s election without traverse of Group I and species 2 (figures 2-3, claims 1-4 and 17-19) in the reply filed on 09/01/2021 is acknowledged.
Claims 5-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
	Claim Objections
Claims 3 and 18 are objected to because of the following informalities:  
Claims 3 and 18, “the base element” should read -- the base --
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
In claims 1 and 17:
The limitation(s): “a control unit is configured for changing an applied voltage to the grid for switching a spot size of the electron beam on a target surface between at least a first spot size corresponding to emission from the top surface of the cathode only and to a second spot size corresponding to emission from the top surface and the base surface of the cathode” being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “control unit” that is coupled with functional language “is configured for…cathode” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
With regards to the corresponding structure of the claimed “control unit”, Applicant’s Specification, par. [0059] recites: “The computer readable storage medium may be the control unit 8, the control unit 150, or another separate and distinct control unit”. Thus, the computer readable storage medium is interpreted to cover the corresponding structure as performing the claimed function.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over True (US 6236713 B1) in view of Frontera (US 20140169530 A1)
Regarding claim 1, True discloses
An electron beam source for generating an electron beam (variable spot size x-ray tube, see abstract), the source comprising: 
a cathode (“cathode assembly”, see figs.5,10-11 and col.8, lines 2-5), 
anode assembly”, see fig.11 and col.8, lines 39-40), and 
a grid (aperture grid 18/118, see figs.5,10-11) for regulating an electron beam current (see abstract: “ the electron beam diameter varies in correspondence with the variable aperture grid voltage”), 
wherein: 
the cathode (“cathode assembly”, see figs.5, 10-11 and col.8, lines 2-5) has a base (lower, large diameter of emitting surface 14/114) and a protrusion (upper, small diameter of emitting surface 14/114) with sidewalls and a top surface (sidewalls and top surface of upper, small diameter of emitting surface 14/114), the base having a base surface (surface of the lower, large diameter of emitting surface 14/114) which is essentially in parallel with the top surface (top surface of upper, small diameter of emitting surface 14/114, see annotated figures 5 and 10 below), 

    PNG
    media_image1.png
    521
    621
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    541
    740
    media_image2.png
    Greyscale

Annotated figures 5 and 10 of True
the base surface (see annotated base surface in figures 5 and 10 above) and the top surface (see annotated top surface in figures 5 and 10 above) are essentially flat and facing towards the anode (“anode assembly”, see fig.11), 
see annotated base surface and top surface in figures 5 and 10 above are arranged at a predetermined distance from each other), 
the base (lower, large diameter of emitting surface 14/114) is larger than the protrusion (upper, small diameter of emitting surface 14/114), 
the sidewalls (sidewalls of upper, small diameter of emitting surface 14/114. See sidewalls in annotated figures 5 and 10 above) are essentially perpendicular to the base surface (see annotated base surface in figures 5 and 10 above) and the top surface (see annotated top surface in figures 5 and 10 above), and 
a control unit is configured for changing an applied voltage to the grid for switching a spot size of the electron beam on a target surface (col.9, lines 18-25: “the diameter of the electron beam may be controlled by altering the Voltage of the aperture grid to change the diameter of the beam at the point of impact on the target surface 158. By varying the focusing of the electron beam, the imaging Spot size provided by the X-ray device increases as the diameter of the electron beam Striking the target Surface 158 increases, and decreases as the diameter of the electron beam decreases”) between 
True does not explicitly disclose at least a first spot size corresponding to emission from the top surface of the cathode only and to a second spot size corresponding to emission from the top surface and the base surface of the cathode.
However, Frontera discloses an X-ray tube assembly, comprising:
controller 528, see fig.6) is configured for changing an applied voltage to the grid for switching a spot size of the electron beam on a target surface (see para.0056: “a controller (e.g., the X-ray controller 528) may, responsive to an operator input, vary the bias voltage of one or more of an extraction electrode or downstream focusing electrode to alter an emission area from an emitter”) between at least a first spot size corresponding to emission from the top surface of the cathode only (see figs.3-4, a first spot size 302 corresponding to emission from a reduced emission area 310 of the emitter. By modifying True in view of Frontera, the first spot size 302 of Frontera corresponding to emission from the top surface of True’s emitting surface 14/114 only) and to a second spot size corresponding to emission from the top surface and the base surface of the cathode (see figs.2-4, a second spot size 208 corresponding to emission from maximum emission area 212 of the emitter. By modifying True in view of Frontera, the second spot size 208 of Frontera corresponding to emission from top surface and the base surface of True’s emitting surface 14/114).

    PNG
    media_image3.png
    338
    268
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    299
    300
    media_image4.png
    Greyscale

Figure 2 (maximum emission area of the emitter) and figure 3 (reduced emission area 310 of the emitter) of Frontera
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to include the controller as taught by Frontera in True’s invention, such that the control unit is configured for changing an applied voltage to the grid/electrode for switching a spot size of the electron beam on a target surface between at least a first spot size corresponding to emission from the top surface of True’s cathode only and to a second spot size corresponding to emission from the top surface and the base surface of True’s cathode. Doing so allows to control the emission areas by changing the applied voltage to the grid/ electrode.
Regarding claim 2, True further discloses the base (lower, large diameter of emitting surface 14/114) and the protrusion (upper, small diameter of emitting surface 14/114) are circular (col.6, lines 4-6: “The emitting Surface 14 has circular shape that is disposed concentrically within and Spaced from the aperture grid 18” or col.8, lines 5-7: “The forward facing one of the shell halves 114 provides a circular emitting Surface”)   
Regarding claim 3, True further discloses the center of the protrusion (upper, small diameter of emitting surface 14/114) is aligned with the center of the base element (lower, large diameter of emitting surface 14/114, see figs.5 and 10-11).  
Regarding claim 18, True further discloses the electron beam source according to claim 1, wherein at least one of: the base and the protrusion are circular  (col.6, lines 4-6: “The emitting Surface 14 has circular shape that is disposed concentrically within and Spaced from the aperture grid 18” or col.8, lines 5-7: “The forward facing one of the shell halves 114 provides a circular emitting Surface”), the center of the protrusion (upper, small diameter of emitting surface 14/114) is aligned with the center of the base element (lower, large diameter of emitting surface 14/114, see figs.5 and 10-11)
Claims 4 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over True  in view of Frontera as applied to claim 1, and further in view of Kenichi (JP2012069364A, cited in 04/28/2020 IDS, English Translation is attached)

Regarding claim 4, the modification discloses substantially all the claimed limitations as set forth.
True does not explicitly disclose the predetermined distance of the top surface and the base surface is 0.2-2mm.  
	Kenichi discloses an electron gun capable of improving the life of a cathode, and provide an electron beam fithography apparatus using the electron gun, comprising:
The predetermined distance (distance H, see fig.3) of the top surface (top surface of upper portion of first member 11, see fig.3) and the base surface (base surface of lower portion of first member 11) is 0.2-2mm (“The length of the groove 15 is preferably 50 μm or more”, see para.0032. Thus, it is possible to make the distance H in the range 0.2-2mm)
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the emitting surface 14/114 of True to include the predetermined distance of the top surface and the base surface is 0.2-2mm as taught by Kenichi. It provides an electron gun capable of improving the life of the cathode and an electron beam drawing apparatus using the electron gun (see para.0014 of Kenichi).
Regarding claim 19, the modification discloses substantially all the claimed limitations as set forth.
True does not explicitly disclose the cathode is made of hafnium carbide, a rare earth metal hexaboride or an alkaline earth metal hexaboride.   
Kenichi discloses an electron gun capable of improving the life of a cathode, comprising:
the cathode is made of a rare earth metal hexaboride  (see para.0026: “the emitter which consists of lanthanum hexaboride (LaB6).”)
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to modify True’s cathode assembly to include the cathode is made of a rare earth metal hexaboride as taught by Kenichi since Lanthanum hexaboride (LaB6) is selected as the material of the emitter component in order to improve the luminance (see para.0023 of Kenichi).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over True (US 6236713 B1) in view of Frontera (US 20140169530 A1) and further in view of Jonasson (US 20150165525 A1)
Regarding claim 17, True discloses
(variable spot size x-ray tube, see abstract), the electron beam source (variable spot size x-ray tube) comprising a cathode (“cathode assembly”, see figs.5,10-11 and col.8, lines 2-5), an anode  (“anode assembly”, see fig.11 and col.8, lines 39-40), a grid (aperture grid 18/118, see figs.5,10-11) for regulating an electron beam current (see abstract: “ the electron beam diameter varies in correspondence with the variable aperture grid voltage”); and 
a control unit (see col.9, lines 18-25. It is clear that the x-ray tube has a control unit), 
wherein: the cathode (“cathode assembly”, see figs.5, 10-11 and col.8, lines 2-5) comprises a base (lower, large diameter of emitting surface 14/114) and a protrusion (upper, small diameter of emitting surface 14/114) with sidewalls and a top surface (sidewalls and top surface of upper, small diameter of emitting surface 14/114), the base has a base surface (surface of the lower, large diameter of emitting surface 14/114) which is essentially in parallel with the top surface (top surface of upper, small diameter of emitting surface 14/114, see annotated figures 5 and 10 below), 

    PNG
    media_image1.png
    521
    621
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    541
    740
    media_image2.png
    Greyscale

Annotated figures 5 and 10 of True

the base surface (see annotated base surface in figures 5 and 10 above) and the top surface (see annotated top surface in figures 5 and 10 above) are essentially flat and facing towards the anode (“anode assembly”, see fig.11),
the base surface and the top surface are arranged at a predetermined distance from each other (see annotated base surface and top surface in figures 5 and 10 above are arranged at a predetermined distance from each other), 
the base (lower, large diameter of emitting surface 14/114) is larger than the protrusion (upper, small diameter of emitting surface 14/114), 
the sidewalls (sidewalls of upper, small diameter of emitting surface 14/114. See sidewalls in annotated figures 5 and 10 above) are essentially perpendicular to the base surface see annotated base surface in figures 5 and 10 above) and the top surface (see annotated top surface in figures 5 and 10 above), and 
 	the control unit is configured for changing an applied voltage to the grid for switching a spot size of the electron beam on a target surface (col.9, lines 18-25: “the diameter of the electron beam may be controlled by altering the Voltage of the aperture grid to change the diameter of the beam at the point of impact on the target surface 158. By varying the focusing of the electron beam, the imaging Spot size provided by the X-ray device increases as the diameter of the electron beam Striking the target Surface 158 increases, and decreases as the diameter of the electron beam decreases”) between
True does not explicitly disclose
the apparatus for forming a three-dimensional article through successively depositing individual layers of powder material that are fused together so as to form the article; and
at least a first spot size corresponding to emission from the top surface of the cathode only and to a second spot size corresponding to emission from the top surface and the base surface of the cathode.
Frontera discloses an X-ray tube with adjustable electron beam, comprising:
a control unit (controller 528, see fig.6) is configured for changing an applied voltage to the grid for switching a spot size of the electron beam on a target surface (see para.0056: “a controller (e.g., the X-ray controller 528) may, responsive to an operator input, vary the bias voltage of one or more of an extraction electrode or downstream focusing electrode to alter an emission area from an emitter”) between at least a first spot size corresponding to emission from the top surface of the cathode only (see fig.3, a first spot size 302 corresponding to emission from a reduced emission area 310 of the emitter. By modifying True in view of Frontera, the first spot size 302 of Frontera corresponding to emission from the top surface of True’s emitting surface 14/114 only) and to a second spot size corresponding to emission from the top surface and the base surface of the cathode (see fig.2, a second spot size 208 corresponding to emission from maximum emission area 212 of the emitter. By modifying True in view of Frontera, the second spot size 208 of Frontera corresponding to emission from top surface and the base surface of True’s emitting surface 14/114). Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to include the controller as taught by Frontera in True’s invention, such that the control unit is configured for changing an applied voltage to the grid/electrode for switching a spot size of the electron beam on a target surface between at least a first spot size corresponding to emission from the top surface of the cathode only and to a second spot size corresponding to emission from the top surface and the base surface of the cathode (point b above). Doing so allows to control the emission areas by changing the applied voltage to the grid/ electrode.
Furthermore, Jonasson discloses an apparatus for forming a three-dimensional article through successively depositing individual layers of powder material that are fused together so as to form the article (see claim 10: “a program element configured and arranged when executed on a computer to implement a method for forming a three-dimensional article through successively depositing individual layers of powder material that are fused together so as to form the article”). Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combo True and Frontera to become an apparatus for forming .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20030117054A1 discloses a cathode electrode (a cathode structure) where the electron beam spot diameter or size is reduced, the cathode driving voltage is lowered and the cathode current is stabilized for a long period. a porous base material 22 such as porous tungsten composed of impregnate type tungsten powder sinter is formed as a cylinder having a convex portion, that is, a protrusion 20 having a ring shape on the peripheral top leaving the central portion is formed (see fig.4A).

    PNG
    media_image5.png
    217
    275
    media_image5.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY T TRAN whose telephone number is (571)272-3673.  The examiner can normally be reached on Monday - Friday, 10am - 6pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761